Case 2:13-cv-04694-JLL-JAD Document 218 Filed 01/30/19 Page 1 of 4 PageID: 6547




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

 LIGER6, LLC,
                                            Civil Action No. 2: 1 3-cv-04694-JLL-
                Plaintiff/Con nterclairn    .1 AD
                I)e Fenclant,

                                            I-Ion. Jose L. Linares
          -against


SARTO ANTONIO and SARTO S.r.l.,

                Defendants/Con nterel aim
                Plaintiffs.


                                VERDICT SllET

ii.   Breach Of Contract

      1.    Do von find that Liger6 has proven by a preponderance of the
evidence that there was an oral contract between Uger6 and Sarto Antonio?

       Yes           No   /
If your answer to question No. 1 is YES, you should then answer question No. 2.
If your answer to Question No. 1 is NO, then proceed to question No. 9.

      2.    Do you find that Liger6 has proven by a preponderance of the
evidence that Sarto Antonio breached the ora! contract?

      Yes            No

If your answer to question No. 2 is YES, you should then answer ques hon No. 3.
If your answer to Question No. 2 is NO. then proceed to question No. 9.
Case 2:13-cv-04694-JLL-JAD Document 218 Filed 01/30/19 Page 2 of 4 PageID: 6548




         3.     you find that Sarto Antonio has proved by a preponderance of
                   Do
 the evidence that the defendants were jusifiled in terminating the oral
 contract based on a breach of said contract by iUger6?



         Yes              No


 If   your    answer to Question No. 3 is NO, you       should then   answer question Ne. 4.   If
 your answer      to   question No.   3   is YES, then proceed to question No. 9.


      4.    Do you find that Liger6 has proven by a preponderance of the
evidence that it was damaged by Sarto Antonio’s breach of the oral contract?

         Yes              No

If your answer to question No. 4 is YES, you should then answer question No.                   5.
If your answer to Question No. 4 is NO, then proceed to question No. 6.

         5.       Please list the amount of damages for which Sarto Antonio and
Sarto S.r.1. are     liable for Sarto Antonio’s breach of the oral contract:

         $_______________________________


Once you have listed the amount damages               for breach of the oral agreement, your
deliberations are complete.

II.     Breach Of The Covenant Of Good faith And Fair Deallg

       6.  Do you find that Uger6 has proven by a preponderance of the
evidence that Sarto Antonio breached the covenant of good faith and fair
deal lug?

        Yes              No

If your answer to question iNo. 6 is YES, you should then answer question No. 7.
If your answer to Question No. 6 is NO, then proceed to question No. 9.
Case 2:13-cv-04694-JLL-JAD Document 218 Filed 01/30/19 Page 3 of 4 PageID: 6549




      7.    Do you find that Liger6 has proven by a preponderance of the
evidence that it was damaged by Sarto Antonio’s breach of the covenant of
good faith and fair dealing?

       Yes           No

If your answer to question No. 7 is YES, you should then answer question No. 8.
If your answer to Question No. 7 is NO, then proceed to question No. 9.

       8.    Please list the amount of damages for which Sarto Antonio and
•Sarto S,rj. are liable for Sarto Antonio’s breach of the covenant of good faith
and fair dealing:




       $__________________________________



Once   you have listed    your amount of damages    br breach of the covenant of good
faith and fair dealing,   your deliberations are complete.




H.     QtllnjMerlih

       9.     Did Plaintiff prove by a preponderance of the evidence that it is
entitled to recover under a theory of quantum meruit?

       Yes          No_______


If your answer to question No. 9 is YES. you should then answer question No. 1 0.
If your answer to Question No. 9 is NO, then your deliberations are complete.
Case 2:13-cv-04694-JLL-JAD Document 218 Filed 01/30/19 Page 4 of 4 PageID: 6550




        10.   if yon find thai Plaintiff proved it is entitled to quantum meruit
damages, please Iis the amount of damages for which Sarto Antonio and
Sarto $rJ. are habic:


        $


Signed:                             p



Date:            3   J 2ci ?




                                        4
